El Juez Presidente Sr. Hernández,
emitió la opinión del tribunal.
Con fecha 15 de abril del año 1912 Herminio Pérez Vilanova promovió expediente ante la Corte de Distrito del Distrito Judicial de Mayagüez, para acreditar el dominio que alega tener en unión de nueve hermanos del mismo, sobre una parcela de terreno de catorce cuerdas, situada en el barrio de Llanos del término municipal de Lajas, y concluye su soli-citud con la súplica de que por los méritos de la prueba testi-fical de que habría de valerse, se declare justificado a favor *516del promovente ■ y de sus hermanos el dominio pretendido a fin de que tal resolución sirva de título para la inscripción en el registro de la propiedad.
A la declaración de dominio solicitada se opusieron Aurelia Pérez Feliciano y Juana López, esta última en representa-ción de seis hijos menores de edad, por el fundamento de que el terreno de que se trata les corresponde por título de heren-cia testada de Francisco Esteban Pérez Yilanova y piden en su virtud se dicte resolución denegando la inscripción de do-minio solicitada* con costas al promovente.
Eecibidas las pruebas propuestas por ambas partes, la Corte de Distrito de Mayagiiez dictó sentencia en 30 de agosto del año citado por la que desestima en todas sus partes la oposición hecha al espediente de dominio, con imposición de costas y desembolsos a los opositores, ordenando que la infor-mación de dominio continúe su curso legal como si tal oposi-sión no hubiese sido presentada.
Contra esa sentencia interpuso la representación de los. opositores recurso de apelación para ante esta Corte Su-prema y alega como motivos del recurso, que la corte inferior cometió error al desestimar la oposición por el fundamento de que los opositores no habían probado en manera alguna los, hechos esenciales de su oposición y al dictar sentencia en los, términos en que lo hizo, pues en su lugar debió dictarla de-jando a las partes en libertad para dirimir y determinar sus, derechos en el juicio ordinario correspondiente, a cuyo fin invoca en su defensa la sección 3a. del artículo 395 de la Ley Hipotecaria.
El artículo 395 de la Ley Hipotecaria en su regla 3a., dis-pone que el juez en el expediente de dominio oirá por escrito sobre las reclamaciones y pruebas que se hubiesen presentado, al Ministerio Fiscal y a los demás que hayan concurrido al juicio y en vista de lo que alegaren y calificando dichas prue-bas con un criterio racional, declarará justificado o nó el dominio de los bienes de que se trate.
Como se ve, y así lo dijimos al resolver el caso de Díaz *517et al. v. Waymouth, 13 D. P. R., 332, “* * * la declaración final de esa clase de expedientes [de dominio] debe reducirse a declarar el juez, después del examen que haya hecho de las ale-gaciones de las partes y calificando las pruebas presentadas con un criterio racional si los promoventes del informativo han jus-tificado o nó su dominio sobre los bienes que pretenden inscri-bir, pero no sobre el dominio que otras personas puedan temer sobre esos mismos bienes, pues éste no es el objeto del informa-tivo en el cual la misión del juez se reduce a oir las alegaciones y las pruebas de los que hayan comparacido en el expediente, para venir a declarar en definitiva si los promoventes del informativo han justificado o nó el dominio de los bienes que pretenden inscribir. Esto y nada más es lo que el juez-puede declarar en esa clase de expedientes; otra cosa sería desna-turalizar la verdadera índole de las informaciones de esta índole, en las que los terceros interesados no pueden pretender que se hagan a su favor declaraciones de propiedad que re-quieren un juicio ordinario en que las partes controviertan su derecho ampliamente con arreglo a las formas y por los trá-mites que establece la Ley de Enjuiciamiento Civil vigente.”
Lejos de cumplir el juez con el precepto legal que dejamos citado declarando justificado o nó el dominio de la parcela de terreno de que se trata, se limitó a desestimar la oposición deducida ordenando que la información de dominio conti-nuara su curso legal como si tal oposición no hubiese sido presentada, con cuyos pronunciamientos dicho juez dejó abierto el procedimiento en cuanto al promovente Herminio Pérez Yilanova y lo cerró en cuanto' a los opositores, negán-doles el derecho de oponerse al mismo.
La pretensión del promovente Herminio Pérez Vilanova y la oposición a ella por los que la impugnan, han debido ter-minarse por una sola resolución o sea por una que declarara justificado o nó el dominio del terreno de que se trata. Si se declaraba justificado el dominio, implícitamente se declaraba sin lugar la oposición, y si se declaraba no justificado el domi-nio, implícitamente se declaraba con lugar la oposición. Y *518no cabe argüir que al desestimar el juez la oposición, tácita-mente declaró justificado el dominio, pues el mismo juez expresamente ordenó qne la información de dominio conti-nuara sn curso legal y dicto se está, por tanto, qne no la aprobó.
El Juez no ba podido dividir la continencia de la cansa apreciando las pruebas relativas a la oposición para desesti-mar ésta y reservarse el examen de las pruebas relativas a la justificación del dominio, pues ba debido apreciar conjunta-mente todas las pruebas y llegar mediante sn examen a la conclusión de si estaba o nó justificado el dominio. Tampoco podía ultimar el expediente con una resolución en que dejara a las partes en liberta^, según pretende el apelante, para dirimir y determinar sus derechos en el juicio ordinario correspondiente.
El juez en la sentencia recurrida infringió no solamente la regla 3a. del artículo 395 de la Ley Hipotecaria, sino tam-bién los artículos 188 y 193 del Código de Enjuiciamiento Civil que le imponían el deber de dictar decisión final sobre los derechos de las partes discutidos en el caso.
No es momento oportuno de discutir si el juez cometió o nó error en la apreciación de las pruebas al declarar sin lugar la oposición, pues tal punto legal sólo podrá discutirse cuando se dicte' la resolución final correspondiente y venga ésta a nosotros, si viniere, en grado de apelación.
Procede la revocación de la sentencia apelada y que el juez dicte la que proceda atemperándose a la regia 3a. del artículo 395 de la Ley Hipotecaria.

Revocada con instrucciones de que la corte inferior dicte la resolución que proceda de acuerdo con la opinión.

Jueces concurrentes: Sres. Asociados Wolf, del Toro y Aldrey.
El Juez Asociado Sr. MacLeary no tomó parte en la reso-lución de este caso.